Honorable Fred P. Holub Matagorda County Attorney P. O. Box 1527 Bay City, Texas 77414
Re: Whether a rubber stamp may be used by a district clerk as his official seal.
Dear Mr. Holub:
You have requested our opinion regarding whether a rubber stamp engraved as directed by article 1905, V.T.C.S., may be used by a district clerk as his official seal to validate his acts of office.
A very similar question was posed in Attorney General Opinion M-853 (1971). That opinion decided that a notary public may use a rubber stamp engraved as directed by article 5960, V.T.C.S. That opinion stated:
  The specific directive of such statute is in regard to the text and form of a particular device or design to be engraved on the instrument . . . as a seal of office. Nothing in this statute . . . requires the use of any particular material in the construction of any seal, notarial or otherwise.
(Emphasis in original).
Article 5960, the statute that describes the seal of notaries public, is substantially similar in wording and form to article 1905, the statute that describes the seal of district clerks. Accordingly, it is our opinion that the use of a rubber stamp engraved as described in article 1905 by a district clerk to authenticate his acts of office is permissible and sufficient in law to constitute the use of his official seal. Caution should be taken, however, to insure the durability and clarity of the impression. See Stooksberry v. Swan, 21 S.W. 694 (Tex.Civ.App.), affirmed, 22 S.W. 963 (1893).
 SUMMARY
A district clerk may use a properly engraved rubber stamp as his official seal of office.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee